UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                   ______

                                     No. 10-3539
                                       ______

                              DR. KAREN MALLEUS,

                                                Appellant

                                           v.

               DR. JOHN J. GEORGE, in his individual capacity;
              DR. JILL M. HACKMAN, in her individual capacity;
             DR. JEFFREY A. CONRAD, in his individual capacity;
        INTELLIGENCER JOURNAL/LANCASTER, New Era Editor DOE;
                      SUNDAY NEWS EDITOR DOE;
            LANCASTER NEWSPAPERS, INC.; CINDY STAUFFER
                                ______

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                               (D.C. No. 5-10-cv-01357)
                     District Judge: Honorable Juan R. Sánchez
                                       ______

                             Argued April 15, 2011
              Before: FISHER, JORDAN and COWEN, Circuit Judges.
                                   ______

                          ORDER AMENDING OPINION

       IT IS HEREBY ORDERED that the opinion in the above case, filed May 26,
2011, be amended as follows:

      Page 3, first paragraph, which read:
                     Appellant Dr. Karen Malleus appeals the final order of the
            United States District Court for the Eastern District of Pennsylvania
            granting John J. George, Jill M. Hackman, and Jeffrey A. Conrad’s
            motion to dismiss Malleus’s 42 U.S.C. § 1983 claim that they
            violated her Fourteenth Amendment privacy rights. For the reasons
            discussed below, we will affirm.
         shall read:
                       Appellant Dr. Karen Malleus appeals the final order of the
                United States District Court for the Eastern District of Pennsylvania
                granting Dr. John J. George, Dr. Jill M. Hackman, and Dr. Jeffrey A.
                Conrad’s motion to dismiss Malleus’s 42 U.S.C. § 1983 claim that
                they violated her Fourteenth Amendment privacy rights. For the
                reasons discussed below, we will affirm.

         Page 3, Section I, first paragraph, which read:
                         Malleus was a school board member for the Warwick School
                 District. George and Hackman were also members of the school
                 board. Conrad was the head of the Warwick Republican Party, and
                 later a candidate for the school board.
         shall read:
                         Malleus was a school board member for the Warwick School
                 District. George was the superintendent of the Warwick School
                 District. Hackman was the director of pupil services and later the
                 acting assistant superintendent of the Warwick School District.
                 Conrad was the head of the Warwick Republican Party, and later a
                 candidate for the school board.

                                           By the Court,



                                           /s/ D. Michael Fisher
                                           Circuit Judge
Dated:          June 6, 2011